    Case: 1:19-cv-07189 Document #: 38 Filed: 08/31/20 Page 1 of 13 PageID #:233




                              UNITED STATES DISTRICT COURT
                              NORTHERN DISTRICT OF ILLINOIS
                                    EASTERN DIVISION

NERIUM INTERNATIONAL, LLC                             )
N/K/A NEORA, LLC and                                  )
JEFFREY OLSON,                                        )
                                                      )
                Plaintiffs,                           )
                                                      )           No. 19 C 7189
        v.                                            )
                                                      )           Judge Sara L. Ellis
FEDERAL TRADE COMMISSION,                             )
                                                      )
                Defendant.                            )

                                       OPINION AND ORDER

        Following the Federal Trade Commission’s (“FTC”) investigation and subsequent threats

to file an enforcement action, Plaintiff Nerium International, LLC n/k/a Neora, LLC and its

owner and CEO, Plaintiff Jeffrey Olson (collectively “Plaintiffs”) filed this lawsuit against the

FTC seeking declaratory relief. The FTC filed an enforcement action in the District of New

Jersey on the same day and later moved to dismiss the action in this district for lack of subject

matter jurisdiction. Because the claims presented are not ripe for judicial resolution and

Plaintiffs can defend themselves in the enforcement action, 1 the Court grants the FTC’s motion

to dismiss [18].

                                           BACKGROUND 2

        Nerium is a multi-level marketing company (“MLM”) that “use[s] network marketing to

recruit and build out independent representative sales teams.” Doc. 1 ¶ 9. The FTC is an

1
 Although the FTC initially filed an enforcement action in the United States District Court for the District
of New Jersey, that court recently transferred the case to the United States District Court for the Northern
District of Texas. See Doc. 33 at 5–6.
2
 The facts in the background section are taken from the complaint and are presumed true for the purpose
of resolving the FTC’s motion to dismiss. See Virnich v. Vorwald, 664 F.3d 206, 212 (7th Cir. 2011);
Local 15, Int’l Bd. of Elec. Workers, AFL-CIO v. Exelon Corp., 495 F.3d 779, 782 (7th Cir. 2007).
    Case: 1:19-cv-07189 Document #: 38 Filed: 08/31/20 Page 2 of 13 PageID #:234




independent agency of the United States government created by statute. The Federal Trade

Commission Act (“FTCA”), 15 U.S.C. §§ 41 et seq., prohibits “[u]nfair methods of competition”

and “unfair or deceptive acts or practices” in or affecting commerce. 15 U.S.C. § 45(a)(1). The

FTCA empowers the FTC to enforce its provisions by filing either an administrative or civil

complaint. Id. §§ 45(a) & (b), 53(b).

       On June 21, 2016, the FTC initiated an investigation of Nerium by issuing a civil

investigation demand. Its stated purpose was to investigate whether Nerium “engaged or [is]

engaging in unfair or deceptive acts or practices or in the making of false advertisements” in

violation of sections 5 and 12 of the FTCA. Doc. 1 ¶ 19. Nerium produced documents in

response, including copies of its internal databases through 2017 and a corresponding economic

analysis. Nerium claims that the FTC’s allegations are legally and factually flawed. Nerium

alleges that by investigating Nerium, the FTC “seeks to preclude Nerium, and seemingly

numerous other entities, from being able to operate as an MLM and indeed improperly threaten

Nerium’s existence as a company.” Id. ¶ 20. Beginning in July 2018, the FTC threatened to sue

Plaintiffs in this district under Section 13(b) of the FTCA. The FTC claimed that it had an

economic analysis establishing that Nerium has been or currently is an illegal pyramid scheme

under the FTCA. However, the FTC refused to share this analysis.

       Plaintiffs’ complaint primarily centers on what it describes as the FTC’s “fencing in”

tactic. Plaintiffs allege that the FTC has advocated for the increased use of threatening lawsuits

based on a new interpretation of its guidance if a target of an investigation does not agree to the

FTC’s demand that it be “fenced in” by agreeing to business practices beyond what the law

requires. That is, the FTC targets a company for investigation, insists that the investigation

confirmed the company is operating as an illegal pyramid scheme, and threatens the company by



                                                 2
    Case: 1:19-cv-07189 Document #: 38 Filed: 08/31/20 Page 3 of 13 PageID #:235




indicating it will seek an enormous monetary judgment if the company does not change its

business practices. Plaintiffs claim that the FTC’s “fencing in” tactic is not legal because it is

based on a guidance document, and President Trump has issued two executive orders prohibiting

government agencies from using guidance to change the law. Id. at ¶ 51. In summary, Plaintiffs

claim that the FTC is attempting to outlaw MLMs by: (1) refusing to share economic analysis

that demonstrates the target is a pyramid scheme; (2) “demanding the elimination of paying of

compensation to those in the up line of the person actually making the sale and perhaps only one

person above the seller; and (3) demanding the prohibition of consideration of a business

participant’s own purchases as end use consumption.” Id. ¶ 55. Plaintiffs claim that the FTC

publicly announced its new interpretation of how MLMs are considered pyramid schemes

through a web page on October 2, 2019. Plaintiffs dispute the FTC’s changed interpretation of a

“pyramid scheme” and the informal method by which the FTC developed this interpretation.

       Plaintiffs seek a judgment construing the provisions of the FTCA, as well as declaring

and clarifying the rights and obligations of the parties under the FTCA. Plaintiffs make ten

specific requests for declarations, including that the FTC may only obtain temporary,

preliminary, and/or permanent injunctive relief when a target is violating or about to violate a

provision enforced by the FTC. Id. ¶ 97(1–2). Plaintiffs further seek declarations as to what the

FTC must consider when reviewing MLMs for possible illegal pyramid activities. Id. ¶ 97(4–5).

Plaintiffs also ask the Court to enjoin the FTC from attempting to enforce its current

interpretation of the FTCA regarding pyramid schemes. More specific to this case, Plaintiffs

request declarations that Nerium is not and has not been a pyramid scheme. Id. ¶ 101(3–4).

Plaintiffs filed an action in this Court on November 1, 2019. Later that day, the FTC filed an

enforcement action in the District of New Jersey (the “enforcement action”) pursuant to 15



                                                  3
    Case: 1:19-cv-07189 Document #: 38 Filed: 08/31/20 Page 4 of 13 PageID #:236




U.S.C. § 53(b). See FTC v. Neora, No. 19-19699 (D.N.J. Nov. 1, 2019). In that complaint, the

FTC named Plaintiffs, as well as Signum Biosciences and Signum Nutralogix, as the defendants.

                                      LEGAL STANDARD

       A motion to dismiss under Federal Rule of Civil Procedure 12(b)(1) challenges the

Court’s subject matter jurisdiction. Fed. R. Civ. P. 12(b)(1). The party asserting jurisdiction has

the burden of proof. United Phosphorus, Ltd. v. Angus Chem. Co., 322 F.3d 942, 946 (7th Cir.

2003), overruled on other grounds by Minn-Chem, Inc. v. Agrium, Inc., 683 F.3d 845 (7th Cir.

2012). The standard of review for a Rule 12(b)(1) motion to dismiss depends on the purpose of

the motion. Apex Digital, Inc. v. Sears, Roebuck & Co., 572 F.3d 440, 443–44 (7th Cir. 2009).

If a defendant challenges the sufficiency of the allegations regarding subject matter jurisdiction

(a facial challenge), the Court must accept all well-pleaded factual allegations as true and draw

all reasonable inferences in the plaintiff’s favor. See id.; United Phosphorus, 322 F.3d at 946.

If, however, the defendant denies or controverts the truth of the jurisdictional allegations (a

factual challenge), the Court may look beyond the pleadings and view any competent proof

submitted by the parties to determine if the plaintiff has established jurisdiction by a

preponderance of the evidence. See Apex Digital, 572 F.3d at 443–44; Meridian Sec. Ins. Co. v.

Sadowski, 441 F.3d 536, 543 (7th Cir. 2006).

       A motion to dismiss under Rule 12(b)(6) challenges the sufficiency of the complaint, not

its merits. Fed. R. Civ. P. 12(b)(6); Gibson v. City of Chicago, 910 F.2d 1510, 1520 (7th Cir.

1990). In considering a Rule 12(b)(6) motion to dismiss, the Court accepts as true all well-

pleaded facts in the plaintiff’s complaint and draws all reasonable inferences from those facts in

the plaintiff’s favor. AnchorBank, FSB v. Hofer, 649 F.3d 610, 614 (7th Cir. 2011). To survive

a Rule 12(b)(6) motion, the complaint must not only provide the defendant with fair notice of a



                                                  4
    Case: 1:19-cv-07189 Document #: 38 Filed: 08/31/20 Page 5 of 13 PageID #:237




claim’s basis but must also be facially plausible. Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009);

see also Bell Atl. Corp. v. Twombly, 550 U.S. 544, 555 (2007). “A claim has facial plausibility

when the plaintiff pleads factual content that allows the court to draw the reasonable inference

that the defendant is liable for the misconduct alleged.” Iqbal, 556 U.S. at 678.

                                           ANALYSIS

       The FTC advances two arguments in support of its motion to dismiss. First, the FTC

contends that dismissal is proper because the only possible source of a cause of action for

Plaintiffs is the Administrative Procedure Act (“APA”), 5 U.S.C. § 701 et seq., and Plaintiffs

cannot satisfy the APA’s requirements. Second, the FTC argues that the Court should dismiss

this action because Plaintiffs’ claims are not ripe for consideration and therefore the Declaratory

Judgment Act (“DJA”), 28 U.S.C. § 2201, provides no basis for jurisdiction.

       “Federal courts are courts of limited jurisdiction,” Healy v. Metro. Pier & Exposition

Auth., 804 F.3d 836, 845 (7th Cir. 2015), and “possess only that power authorized by

Constitution and statute,” Evergreen Square of Cudahy v. Wis. Hous. & Econ. Dev. Auth., 776

F.3d 463, 468 (7th Cir. 2015). “It is to be presumed that a cause lies outside this limited

jurisdiction, and the burden of establishing the contrary rests upon the party asserting

jurisdiction.” Kokkonen v. Guardian Life Ins. Co. of Am., 511 U.S. 375, 377 (1994) (internal

citations omitted). Here, Plaintiffs invoke jurisdiction pursuant to the DJA and the general

federal question statute, 28 U.S.C. § 1331. However, the DJA does not provide an independent

basis for jurisdiction. See Manley v. Law, 889 F.3d 885, 893 (7th Cir. 2018) (“The [DJA]

provides no independent source of federal subject-matter jurisdiction.” (citing Skelly Oil Co. v.

Phillips Petroleum Co., 339 U.S. 667, 671 (1950))), reh’g denied (June 8, 2018). The FTC

argues that the APA provides the only possible basis for federal jurisdiction, whereas Plaintiffs



                                                 5
     Case: 1:19-cv-07189 Document #: 38 Filed: 08/31/20 Page 6 of 13 PageID #:238




suggest that because the FTC threatened litigation under the FTCA, they can “borrow” this

federal cause of action. See Doc. 25 at 6; Doc. 1 ¶ 41. Therefore, the Court will proceed to

evaluate whether Plaintiffs state a claim under the APA and whether the Court can exercise

jurisdiction under the DJA if the FTCA provides a federal basis for jurisdiction.

I.     The APA

       “A person suffering legal wrong because of agency action, or adversely affected or

aggrieved by agency action within the meaning of a relevant statute, is entitled to judicial review

thereof.” 5 U.S.C. § 702. General federal question jurisdiction exists over such claims. See

Dhakal v. Sessions, 895 F.3d 532, 538 (7th Cir. 2018). However, the APA limits judicial review

to “final agency action for which there is no other adequate remedy in a court.” 5 U.S.C. § 704;

see Dhakal, 895 F.3d at 539. The FTC argues that there is no basis for judicial review here

because Plaintiffs cannot satisfy either requirement.

       As an initial matter, Plaintiffs attempt to avoid the APA’s limitations by arguing that:

(1) “the APA merely creates a cause of action for judicial review under certain circumstances”

and “does not preclude judicial review in other circumstances;” and (2) an enforcement

proceeding is not agency action and therefore falls outside the APA. Doc. 25 at 12. However,

the APA provides the only basis by which a party may challenge an agency’s action. It is a

ceiling, not a floor. See Home Builders Ass’n of Greater Chicago v. U.S. Army Corps of Eng’rs,

335 F.3d 607, 614 (7th Cir. 2003) (the APA permits judicial review “only” over final agency

action without a legal remedy in a court); Abbs v. Sullivan, 963 F.2d 918, 925–26 (7th Cir. 1992)

(“The statute that authorizes judicial review of federal agency orders not made reviewable by a

specific statute confines that review jurisdiction to ‘final agency action for which there is no

other adequate remedy in a court.’” (quoting 5 U.S.C. § 704)); Gen. Fin. Corp. v. F.T.C., 700



                                                  6
    Case: 1:19-cv-07189 Document #: 38 Filed: 08/31/20 Page 7 of 13 PageID #:239




F.2d 366, 372 (7th Cir. 1983) (“The jurisdiction of the federal courts to review administrative

action is codified in the Administrative Procedure Act.”). Congress limited judicial review of

agency action, and Plaintiffs cannot avoid these limits by attempting to plead around the APA.

Gen. Fin., 700 F.2d at 368 (“[Plaintiffs] may not bypass the specific method that Congress has

provided for reviewing adverse agency action simply by suing the agency in federal district court

under 1331 or 1337; the specific statutory method, if adequate, is exclusive.” (citing 5 U.S.C.

§§ 703, 704)). Additionally, the FTC’s initiation of an enforcement action, through an

administrative proceeding or civil action, is agency action for purposes of the APA. See F.T.C.

v. Credit Bureau Ctr., LLC, 937 F.3d 764, 771 (7th Cir. 2019) (the FTC has various tools to

enforce the FTCA, including pursuit of an injunction pursuant to 15 U.S.C. § 53); Am. Fin.

Benefits Ctr. v. F.T.C., No. 17-04817, 2018 WL 3203391, at *6 (N.D. Cal. May 29, 2018)

(statutory grant of authority to the FTC includes initiation of enforcement proceeding and

therefore such initiation qualifies as agency action to which the APA applies); see F.T.C. v.

Standard Oil Co. of Cal., 449 U.S. 232, 238 n.7 (1980) (FTC’s issuance of complaint is agency

action).

       A.      Final Agency Action

       There are two requirements for an agency’s action to be considered final. “First, the

action must mark the consummation of the agency’s decisionmaking process—it must not be of a

merely tentative or interlocutory nature. And second, the action must be one by which rights or

obligations have been determined, or from which legal consequences will flow.” U.S. Army

Corps of Eng’rs v. Hawkes Co., --- U.S. ---, 136 S. Ct. 1807, 1813 (2016) (quoting Bennett v.

Spear, 520 U.S. 154, 177–78 (1997)). A final agency action ordinarily “means a final order




                                                 7
    Case: 1:19-cv-07189 Document #: 38 Filed: 08/31/20 Page 8 of 13 PageID #:240




imposing some sort of sanction” and “emphatically does not mean the issuance of the

administrative complaint, kicking off the administrative proceeding.” Abbs, 963 F.2d at 926.

       Here, Plaintiffs’ response brief does not identify a final agency action, and it does not

appear that one exists. Plaintiffs’ complaint broadly challenges the FTC’s threats to bring an

enforcement proceeding and criticizes the burdens of investigation. See, e.g., Doc. 1 ¶¶ 20, 82,

97. However an agency’s investigatory activity is not final agency action. Beam v. Gonzales,

548 F. Supp. 2d 596, 605 (N.D. Ill. 2008) (“[T]he decision to investigate is preliminary and not

subject to judicial review.” (citing Dentistry v. Corrigan, 347 F.3d 57, 69 (3d Cir. 2003)));

Genendo Pharm. N.V. v. Thompson, 308 F. Supp. 2d 881, 884 (N.D. Ill. 2003) (“It is well-

settled, however, that an agency’s investigatory activity does not constitute final agency action.”

(citing Reliable Automatic Sprinkler Co. v. CPSC, 324 F.3d 726, 731–32 (D.C. Cir. 2003))).

       Additionally, the FTC’s initiation of a civil enforcement action does not constitute final

agency action. Filing an enforcement action does not determine the rights or obligations of the

involved parties. See Endo Pharm. Inc. v. F.T.C., 345 F. Supp. 3d 554, 560 (E.D. Pa. 2018)

(collecting cases where filing of enforcement action did not constitute final action); Am. Fin.

Benefits Ctr., 2018 WL 3203391, at *7 (no rights and obligations determined by FTC

investigation, decision to file complaint, and filing of a complaint). Instead, a court makes those

determinations as litigation proceeds. The Supreme Court’s holding that the FTC’s issuance of a

complaint in an administrative proceeding does not qualify as final agency action supports this

conclusion. See Standard Oil, 449 U.S. at 246. There, the Court explained that the issuance of a

complaint had no legal force nor practical effect on the company’s daily business. Id. at 243.

The FTC’s issuance of the complaint reflected “a threshold determination that further inquiry is

warranted and that a complaint should initiate proceedings.” Id. at 241. The same is true here;



                                                 8
    Case: 1:19-cv-07189 Document #: 38 Filed: 08/31/20 Page 9 of 13 PageID #:241




there is no meaningful distinction between filing an administrative or civil complaint for

purposes of assessing final agency action. Gen. Fin., 700 F.2d at 368 (target of FTC

investigation may not sue to enjoin investigation but must wait until the FTC “sues to enforce a

subpoena or other compulsory process in aid of the investigation” because Congress prescribed

this method of judicial review); Endo, 345 F. Supp. 2d at 360 (FTC filing civil enforcement

action not final agency action); Am. Fin. Benefits Ctr., 2018 WL 3203391, at *8 (same); cf.

Buntrock v. S.E.C., 347 F.3d 995, 998 (7th Cir. 2003) ( “The SEC’s decision to sue is not

properly before us, but not because of lack of finality; rather, because [the plaintiff] has

challenged that decision in an improper manner, by suing the SEC.”). As a final note, to the

extent that Plaintiffs challenge the FTC’s prior “threats” to bring an enforcement action before

filing the enforcement action, such actions are not reviewable. An agency’s decision not to

pursue enforcement action is presumptively not reviewable. See Heckler v. Chaney, 470 U.S.

821, 832 (1985); Menominee Indian Tribe of Wis. v. Envtl. Prot. Agency, 947 F.3d 1065, 1072

(7th Cir. 2020) (“Discretionary enforcement decisions reflect one category of agency decisions

that the Supreme Court has identified as unsuitable for judicial review.”), reh’g denied (May 8,

2020). Therefore, there is no final agency action.

       B.      Availability of Another Adequate Remedy

       Additionally, Plaintiffs undoubtedly have an adequate remedy in the enforcement action.

Plaintiffs can raise the same arguments they assert here as defenses in that action. See Buntrock,

347 F.3d at 998 (concluding that the plaintiff’s complaint was properly dismissed and explaining

that the plaintiff could raise its complaint against the SEC as a defense to the SEC’s suit); Gen.

Finance, 700 F.2d at 369 (the plaintiff could receive a judicial determination of the lawfulness of

the FTC investigation, thus, judicial review in a suit to enjoin the investigation would waste



                                                  9
      Case: 1:19-cv-07189 Document #: 38 Filed: 08/31/20 Page 10 of 13 PageID #:242




judicial resources). Moreover, the resolution that Plaintiffs seek—that Nerium is not and never

has been a pyramid scheme—is available in the enforcement action. Accordingly, Plaintiffs

have not stated a claim under the APA. 3

II.      The Declaratory Judgment Act

         Plaintiffs argue that because the FTC threatened action under the FTCA, they may also

rely on the FTCA to invoke the DJA. The FTC replies that Plaintiffs cannot use the DJA to

circumvent the APA’s requirements, Congress only empowered the FTC to bring actions under

the FTCA, and even if the FTCA provides a basis for jurisdiction, the Court cannot exercise

jurisdiction because the issues are not ripe. The Court agrees that regardless of whether

Plaintiffs may borrow the FTC’s cause of action to provide a basis for federal jurisdiction, it

cannot exercise jurisdiction pursuant to the DJA because the issues are not ripe. Amling v.

Harrow Indus. LLC, 943 F.3d 373, 377 (7th Cir. 2019) (actions under DJA are only ripe when

there is a substantial controversy); Gen. Fin., 700 F.2d at 372 (“If a review proceeding is not

authorized by section 10(c) [of the APA], because it is premature, general jurisdictional statutes

such as 28 U.S.C. §§ 1331 and 1337 cannot be used to confer jurisdiction.”); Endo, 345 F. Supp.

3d at 561–62 (declining to exercise jurisdiction because the plaintiffs sought “extra-

enforcement” review of the FTC’s actions outside of the FTCA’s review procedure and the

claims were not ripe).

         The DJA specifies that “[i]n a case of actual controversy within its jurisdiction,” a district

court “may declare the rights and other legal relations of any interested party seeking such

declaration, whether or not further relief is or could be sought.” 28 U.S.C. § 2201(a) (emphasis

3
  Recent Seventh Circuit precedent has explained that the elements of a claim under the APA are not
jurisdictional. Dhakal, 895 F.3d at 538 n.9 (“Because the APA is not a jurisdiction-conferring statute,
[the] elements of a claim under the APA,” including exhaustion, “are not jurisdictional.” (quoting Haines
v. Fed. Motor Carrier Safety Admin., 814 F.3d 417, 424 (6th Cir. 2016))); Matushkina v. Nielsen, 877
F.3d 289, 292 n.1 (7th Cir. 2017) (section 704 is not jurisdictional).

                                                   10
   Case: 1:19-cv-07189 Document #: 38 Filed: 08/31/20 Page 11 of 13 PageID #:243




added). Here, the FTC challenges whether an actual controversy exists under the ripeness

doctrine, which also implicates jurisdiction under Article III. See Amling, 943 F.3d at 377

(Article III’s limit of federal jurisdiction to “cases” and “controversies” is coextensive with the

DJA’s requirement that there be “a case of actual controversy”). And even if the issues are ripe,

the DJA does not create a right to relief but instead provides the Court with discretion to exercise

jurisdiction. See Haze v. Kubicek, 880 F.3d 946, 951 (7th Cir. 2018) (The DJA “says only that

the court ‘may declare the rights and other legal relations of any interested party, not that it must

do so.’” (citation omitted)). The DJA accords federal courts “unique and substantial discretion in

deciding whether to declare the rights of litigants.” Id. (quoting MedImmune, Inc. v. Genentech,

Inc., 549 U.S. 118, 136 (2007)). Therefore, even if Plaintiffs may “borrow” the federal basis for

the FTC’s threatened cause of action, the Court must decide whether an actual controversy exists

for purposes of the DJA, and if so, whether to exercise jurisdiction.

       “Ripeness is a justiciability doctrine designed ‘to prevent the courts, through avoidance

of premature adjudication, from entangling themselves in abstract disagreements over

administrative policies, and also to protect the agencies from judicial interference until an

administrative decision has been formalized and its effects felt in a concrete way by the

challenging parties.’” Nat’l Park Hosp. Ass’n v. Dep’t of Interior, 538 U.S. 803, 807–08 (2003)

(quoting Abbott Labs. v. Gardner, 387 U.S. 136, 148–149 (1967), abrogated on other grounds

by Califano v. Sanders, 430 U.S. 99, 105 (1977)). The limits of Article III and prudential

concerns inform the ripeness doctrine. See id. “The central perception is that courts should not

render decisions absent a genuine need to resolve a real dispute.” Novae Underwriting, Ltd. v.

Cunningham Lindsey Claims Mgmt., Inc., No. 07 C 5278, 2008 WL 4542988, at *2 (N.D. Ill.

Apr. 1, 2008) (quoting 13A Charles Alan Wright et al., Federal Practice and Procedure § 3532.1



                                                 11
   Case: 1:19-cv-07189 Document #: 38 Filed: 08/31/20 Page 12 of 13 PageID #:244




(2d ed.1984)). To determine whether an administrative action is ripe for judicial review, the

Court evaluates: “(1) the fitness of the issues for judicial decision and (2) the hardship to the

parties of withholding court consideration.” Nat’l Park Hosp. Ass’n, 538 U.S. at 808 (citing

Abbott, 387 U.S. at 149).

       First, the issues are not fit for judicial resolution. An issue is fit for judicial resolution if

it involves a “final agency action” and presents a “purely legal” issue. Abbott, 387 U.S. at 149.

As discussed, there is no final agency action. Moreover, Plaintiffs do not raise a purely legal

issue. Instead, Plaintiffs’ requests for relief include a declaration that Nerium neither is nor was

a pyramid scheme, which involves a fact-based inquiry. Doc. 1 ¶ 101. Plaintiffs acknowledge as

much in their complaint, which states “whether or not Nerium is a pyramid scheme is inherently

a fact-specific inquiry.” Id. at ¶ 21. Plaintiffs suggest that regardless, the Court should make a

fact-based inquiry because there is evidence to make this determination. Plaintiffs cite no law in

support of this proposition, however, and relevant case law from this circuit indicates that only

purely legal questions are fit. Owner-Operator Indep. Drivers Ass’n, Inc. v. Fed. Motor Carrier

Safety Admin., 656 F.3d 580, 586 (7th Cir. 2011) (case presumptively fit for review because

issues were “purely legal”); Wis. Right to Life State Political Action Comm. v. Barland, 664 F.3d

139, 148 (7th Cir. 2011) (“Claims that present purely legal issues are normally fit for judicial

decision.”); Ripeness for review of purely legal issue, 2 Fed. Proc., L. Ed. § 2:320 (“[T]he issues

in a case are not purely legal by reason of the fact that the factual record supporting the agency

action is complete.”); cf. In re: TelexFree Sec. Litig., 54 F. Supp. 3d 1353 (J.P.M.L. 2014)

(whether companies operated pyramid scheme involved factual questions).

       Second, Plaintiffs fail to identify any cognizable hardship, and the Court finds that none

exist. “[T]he cost and inconvenience of defending [oneself] is not alone sufficient to justify



                                                  12
   Case: 1:19-cv-07189 Document #: 38 Filed: 08/31/20 Page 13 of 13 PageID #:245




judicial intervention in the administrative process.” Davis v. U.S. Dep’t of Hous. & Urban Dev.,

No. 95–2586, 1996 WL 467650, at *2 (7th Cir. 1996) (quoting Borden, Inc. v. F.T.C., 495 F.2d

785, 789 (7th Cir. 1974)); Gen. Fin., 700 F.2d at 371 (“The impact of the informal investigation

falls far short of that of the regulation challenged in Abbott Laboratories, which required ‘an

immediate significant change in the plaintiffs’ conduct of their affairs with serious penalties

attached to noncompliance.’” (quoting 387 U.S. at 153)). Further, as discussed, Plaintiffs will

have a direct opportunity to raise their arguments against the FTC in the enforcement action.

This opportunity is critical where Congress provided the FTC with a specific method by which to

bring enforcement actions and Plaintiffs sought to circumvent such method by filing this action.

Gen. Fin., 700 F.2d at 371 (plaintiffs have an alternative remedy in the FTC enforcement action

by successfully defending themselves and therefore cannot rely on general jurisdictional

statutes); Endo, 345 F. Supp. 3d at 562 (Congress provided means for judicial review of the

FTC’s determination that a company violated the FTCA and the DJA may not be used to

circumvent this); cf. Buntrock, 347 F.3d at 997 (“[D]efendants must not be allowed to turn every

case in which there is a defense into two cases.”). Accordingly, Plaintiffs’ complaint is not ripe

for judicial review and the Court dismisses the complaint for lack of subject matter jurisdiction.

                                         CONCLUSION

       For the foregoing reasons, the Court grants the FTC’s motion to dismiss [18]. The Court

dismisses Plaintiffs’ complaint without prejudice for lack of subject matter jurisdiction.




Dated: August 31, 2020                                        ______________________
                                                              SARA L. ELLIS
                                                              United States District Judge




                                                 13
